Rosenberry, C. J.
It is considered that the trial court correctly held that upon the facts stated in the complaint and the exhibits annexed thereto, it clearly appears that the city of Milwaukee is in no' manner affected by the order and so has no interest which entitles it to maintain an action to set aside the order of the Public Service Commission authorizing the town of Greenfield to construct mains and an elevated tank as set out in its application.
By the Court. — The order appealed from is affirmed.